SILBERMAN, Circuit Judge,
concurring:
I am in agreement with my colleagues, but I have the uncomfortable feeling that our mode of analysis — looking at the issue on review as solely a sufficiency of the evidence question — is a good deal closer to Justice Scalia’s dissent in NLRB v. Curtin Matheson Scientific, Inc., 110 S.Ct. 1542, than it is to the majority opinion. But if the Board wished here to suggest it drew an inference from the facts, to which we should defer because it is based on either policy choice or expertise, it was so inarticulate as to defeat my efforts to find it. Compare Georgetown Hotel v. NLRB, 835 F.2d 1467, 1472 (D.C.Cir.1987) (Silberman, J., dissenting).